Citation Nr: 1232294	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction in the rating for service-connected right elbow tendonitis with degenerative joint disease, from 30 percent to 10 percent, effective July 1, 2009.

2.  Entitlement to a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 10 percent since July 1, 2009, for right elbow tendonitis with degenerative joint disease.

3.  Propriety of the reduction in the rating for service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, from 30 percent to 20 percent, effective July 1, 2009.

4.  Entitlement to a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 20 percent since July 1, 2009, for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.

5.  Propriety of the reduction in the rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine, from 10 percent to noncompensable (zero percent), effective July 1, 2009.

6.  Entitlement to a rating in excess of 10 percent prior to July 1, 2009, and a compensable rating since July 1, 2009 for superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine. 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Roger Hale, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel









INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from May 1990 to August 1990, and from August 2002 to August 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 10 percent since July 1, 2009 for right elbow tendonitis with degenerative joint disease; entitlement to a rating in excess of 30 percent prior to July 1, 2009, and a rating in excess of 20 percent since July 1, 2009 for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome; entitlement to a rating in excess of 10 percent prior to July 1, 2009, and a compensable rating since July 1, 2009 for superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In reducing the disability evaluation for right elbow tendonitis with degenerative joint disease, the RO in its April 2009 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 30 percent rating were no longer met. 

2.  In reducing the disability evaluation for degenerative joint disease of the cervical spine, the RO in its April 2009 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 30 percent rating were no longer met. 

3.  In reducing the disability evaluation for superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine, the RO in its April 2009 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 10 percent rating were no longer met. 


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's right elbow tendonitis with degenerative joint disease, from 30 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.71a, Diagnostic Codes (DCs) 5010-5206 (2011).

2.  The reduction of the disability rating for the Veteran's degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, from 30 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.71a, DCs 5010-5237 (2011).

3.  The reduction of the disability rating for the Veteran's superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine, from 10 percent to noncompensable was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e); 3.159, 3.344, 4.124a, DC 8519 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

Inasmuch as these issues involve rating reductions rather than rating increases, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011). See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings from 30 to 10 percent for his service-connected right elbow tendonitis with degenerative joint disease, from 30 to 20 percent for his service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, and from 10 to noncompensable for his service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine were properly carried out by the RO.  In February 2009, the RO notified the Veteran of a proposed rating reductions (issued in a January 2009 rating decision).  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced.  The RO took final action to reduce the disability ratings in an April 2009 rating decision.  The RO informed the Veteran of this decision by letter dated May 1, 2009.

Additionally, the Appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veteran's Law Judge (VLJ) in March 2012.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the March 2012 hearing, the undersigned VLJ identified the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran demonstrated, through his testimony, an understanding of what is necessary to show a reduction is not warranted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for restored ratings.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.


The Board also notes that following the issuance of the September 2010 supplemental statement of the case (SSOC) additional VA mental health treatment records were associated with the claims file.  An additional SSOC was not issued with respect to the claims on appeal, nor is there any indication that the Veteran waived RO consideration of this evidence.  However, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).

Specifically, the treatment records, submitted in September 2011 and August 2012 do not include evidence pertinent to the determination of whether the reduction in the Veteran's ratings for his service-connected right elbow tendonitis with degenerative joint disease, degenerative joint disease of the cervical spine and superficial peroneal right arm radiculopathy were proper.  The records clearly post-date the applicable period for determining whether the reduction was proper.  The focus being whether there was a demonstrated improvement between 2007 and 2009.  As such, there is no prejudice in proceeding with consideration of these issues without affording the RO an opportunity to review the evidence in question.

II.  Propriety of the Reductions

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

In this case, however, the 30 percent rating for his service-connected right elbow tendonitis with degenerative joint disease, 30 percent rating for service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome and 10 percent rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine were not in effect for 5 years or more, and the preceding paragraphs do not apply. 

Indeed, the 30 percent rating for his service-connected right elbow tendonitis with degenerative joint disease was in effect from September 1, 2006 to June 30, 2009, the 30 percent rating for service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome was in effect from January 11, 2007 to June 30, 2009, and the 10 percent rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine was in effect from January 11, 2007 to June 30, 2009.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case.

As discussed above, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability ratings by notifying him of his rights and giving him the requisite time periods request a hearing and respond.

In a November 2006 rating decision, the RO evaluated the Veteran's right elbow tendonitis with degenerative joint disease as 30 percent disabling, effective September 1, 2006, under Diagnostic Codes 5010-5206.  In an August 2007 rating decision, the RO evaluated the Veteran's  degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome as 30 percent effective January 11, 2007, under Diagnostic Codes 5010-5237.  In the same August 2007 rating decision, the Veteran was awarded a separate 10 percent rating for superficial peroneal right arm radiculopathy, effective January 11, 2007, under Diagnostic Code 8519.  

The Veteran's 30 percent disability rating for service-connected right elbow tendonitis with degenerative joint disease, 30 percent disability rating for service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, and 10 percent disability rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine were in effect for less than 5 years later.  38 C.F.R. § 3.344(c) is therefore applicable. Under that regulation, a reexamination disclosing improvement, physical or mental, in the Veteran's right elbow tendonitis with degenerative joint disease, degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, and superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine disabilities will warrant a reduction in rating.

As noted above, the Veteran's service-connected right elbow tendonitis with degenerative joint disease has been evaluated under Diagnostic Codes 5010-5206, his service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome has been evaluated under Diagnostic Codes 5010-5237, and his service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine has been evaluated under Diagnostic Code 8519.

Right Elbow Tendonitis

With respect to his right elbow tendonitis, under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.

Limitation of motion of the elbow and forearm is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208.  The Veteran is right-handed; accordingly, his right elbow is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 70 degrees; a 40 percent evaluation is warranted when flexion is limited to 55 degrees; and a 50 percent evaluation is warranted when flexion is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the forearm major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees; a 30 percent evaluation is warranted when extension is limited to 90 degrees; a 40 percent evaluation is warranted when extension is limited to 100 degrees; and a 50 percent evaluation is warranted when extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Limitation of major forearm in flexion to 100 degrees and extension to 45 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Historically, the Veteran underwent a VA fee-based examination in November 2006.  The Veteran reported pain and swelling in his right elbow and difficulty picking up objects.  He additionally reported numbness and taking methadone and Tylenol with codeine as needed.  Examination of the right elbow reflected tenderness on the medial or lateral aspects of the elbow.  Slight swelling was noted, as was a decrease in the range of motion.  It was noted that the elbow was not anklylosed.  The Veteran demonstrated 95 degrees of flexion, 15 degrees of extension, 45 degrees of supination and 45 degrees of pronation.  Pain was noted at the end of range of motion, with the exception of pronation for which pain was noted at 15 degrees.  After repetitive use, there was additional limitation in the range of motion of the right elbow due to pain and weakness but not fatigue, lack of endurance, or incoordination.  

In a November 2006 rating decision, the RO increased the rating from 20 percent to 30 percent for right elbow tendonitis with degenerative joint disease, effective September 1, 2006.  This evaluation was based on the November 2006 examination.  Reference was made to the findings of the November 2006 examination report with respect to the Veteran's loss of flexion, which the Board parenthetically notes do not necessarily support the assignment of a 30 percent rating even when considering the tenets of DeLuca.

The Veteran underwent a subsequent VA fee-based examination in July 2008.  The Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking and fatigability of his right elbow.  He reported aching, sharp pain and cramping.  He reported the inability to use his right arm.  Examination of his right elbow reflected tenderness, but no signs of edema, effusion, weakness, redness, heat or guarding of movement.  Subluxation was also absent.  Range of motion findings reflected 125 degrees of flexion with pain at 120 degrees, extension to 30 degrees with pain at 35 degrees, supination to 80 degrees with pain at 75 degrees and pronation to 75 degrees with pain at 70 degrees.  It was noted that joint function was additionally limited following repetitive use by pain, fatigue, weakness, lack of endurance and pain.  It was noted that the above additionally limited joint function by 0 degrees.  

In a January 2009 rating decision, the RO proposed to reduce the Veteran's 30 percent rating to 10 percent.  An April 2009 rating decision reduced the Veteran's 30 percent rating to 10 percent, effective July 1, 2009.  

When the July 2008 VA fee-based examination is compared with the November 2006 VA fee-based examination report that formed the basis for the 30 percent rating, the Board notes that while there is a slight worsening in the Veteran's extension, his overall range of motion has improved.  Indeed, there was a significant improvement in the Veteran's limitation of flexion, which had been cited as the basis for the 30 percent rating.  The recorded findings with respect to limitation of motion of the elbow simply do not support the assignment of a 30 percent rating.  A review of the evidence of record does not reflect any findings that would warrant a rating in excess of 10 percent for his elbow. 

The Board also finds that there is no basis for the restoration of the 30 percent rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that although it was noted that the Veteran exhibited pain on motion as well as after repetitive use in the VA examination reports, these findings were taken into full consideration.  The examiner even reported the Veteran's range of motion in contemplation of his report of pain.  He also commented that there would be no additional loss of motion with the pain, weakness, and fatigue that followed repetitive use.  


In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 30 to 10 percent for right elbow tendonitis. The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 30 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Cervical Spine

With respect to his service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this Diagnostic Code, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.


Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

As previously noted above, in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

Historically, the Veteran underwent a VA fee-based examination in March 2007.  The Veteran reported stiffness in the neck area and weakness in his neck.  He reported constant pain, with pain traveling to his arms. He reported incapacitating episodes as often as 5 times a month, which last for 3 days.  Physical examination revealed evidence of radiating pain on movement and pain in the arm with evidence of muscle spasm and stiffness of the neck.  Tenderness was also noted, no ankylosis of the cervical spine was found.  The Veteran demonstrated 15 degrees of flexion, with pain beginning at 10 degrees and 16 degrees of extension with pain beginning at 18 degrees.  It was noted that the joint function of the spine was limited by repetitive use due to pain, fatigue, weakness, lack of endurance, incoordination and pain.  The examiner noted that the above findings were additionally limited by 5 degrees following repetitive use.  Signs of intervertebral disc syndrome were noted.  No bowel dysfunction, bladder dysfunction or erectile dysfunction were noted.  

In an August 2007 rating decision, the RO increased the rating for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome from 20 percent to 30 percent, effective January 11, 2007.  The evaluation was based on the March 2007 VA fee-based examination and private outpatient treatment records reflecting spondylitic changes of the cervical spine. 


The Veteran underwent a subsequent VA fee-based examination in September 2008.  The Veteran reported stiffness and numbness.  No loss of bladder or bowel control was reported.  The Veteran reported burning, aching, sharp and sticking pain elicited by physical activity and stress.  He indicated his symptoms were relieved by rest and by codeine or hydrocodone.  He noted that his condition had not resulted in any incapacitation.  Physical examination reflected posture and gait within normal limits.  No evidence of muscle spasms were noted.  There was tenderness and flinches to palpation.  No ankylosis of the cervical spine was noted.  Range of motion of the cervical spine was flexion to 20 degrees with pain at 20 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 30 degrees with pain at 30 degrees, right rotation to 45 degrees with pain at 45 degrees, left rotation to 45 degrees with pain at 45 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  No signs of intervertebral disc syndrome were noted. 

A January 2008 VA treatment record noted chronic neck pain.  A September 2008 VA treatment record noted complaints of constant neck pain.  An October 2008 VA treatment record noted pain 4-5 out of 10 in the neck, currently tender to palpation in the upper tarps and para spinals of the neck.  The Veteran demonstrated flexion to 20 degrees, extension to 18 degrees, right lateral flexion to 19 and left to 17, and rotation on the right to 27 and left to 24.  Muscle spasm was noted. 

When the September 2008 VA fee-based examination is compared with the March 2007 VA fee-based examination report that formed the basis for the 30 percent rating, the Board notes definite improvement in all the range of motion findings.  
The Board also finds that there is no basis for the restoration of the 30 percent rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).   Although it was noted that the Veteran exhibited pain, these findings were taken into consideration in the assignment of the reduction to a 20 percent rating.  Indeed, the examiner specifically indicated that there would be no additional loss of motion or function due to pain, weakness, lack of endurance, or incoordination.  In other words, when compared to the 2007 examination, which clearly showed limitation of flexion to 5 degrees with pain, the 2008 examination indicated that there was significant improvement.  The Veteran limitation of flexion was now limited to 20 degrees, which does not support the assignment of a 30 percent rating.

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 30 to 20 percent for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 30 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Superficial Peroneal Right Arm Radiculopathy

The Veteran's superficial peroneal right arm radiculopathy is rated under the schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8519. Diagnostic Code 8519 concerns the long thoracic nerve.  This Diagnostic Code, for the major extremity, provides for a noncompensable rating for mild incomplete paralysis of the long thoracic nerve, a 10 percent rating for moderate incomplete paralysis of the long thoracic nerve, a 20 percent rating for severe incomplete paralysis of the long thoracic nerve and 30 percent for complete paralysis of the long thoracic nerve evidenced by the inability to raise the arm above the shoulder level and winged scapula deformity.  38 C.F.R. § 4.124a.

The Board observes that the words 'slight,' 'moderate,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.' See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69.  In this case, the evidence of record indicates that the Veteran is right-hand dominant.

Historically, the Veteran underwent a VA fee-based examination in March 2007.  The Veteran reported pain traveling to his arms.  Physical examination reflected motor weakness of the right radial wrist extension and motor weakness of the right elbow extension.  Motor weakness of right shoulder abduction and elevation were noted.  A sensory deficit of the right shoulder and right posterior upper arm were noted as were sensory deficits of the right lateral forearm and right long finger.  The VA examiner noted that the most likely peripheral nerve affected was the superficial peroneal nerve.  The Veteran was diagnosed with intervertebral disc syndrome involving the superficial peroneal nerve.  

In an August 2007 rating decision, the RO granted a separate 10 percent evaluation for the Veteran's superficial peroneal right arm radiculopathy, effective January 11, 2007.  

The Veteran underwent a subsequent VA fee-based examination in July 2008.  The Veteran reported tingling and numbness, abnormal sensation, anesthesia and weakness of the affected parts.  He reported no paralysis of the affected parts and noted that his symptoms were constant.  Neurological testing at that time reflected motor function within normal limits.  Sensory function testing was within normal limits.  Right upper extremity reflexes revealed bicep jerk of 1+ and tricep jerk of 1+.  The VA examiner indicated that the Veteran's superficial peroneal right arm radiculopathy had resolved.  The VA examiner stated that the Veteran did not have a nerve condition and the symptoms he described and findings during the examination show that his right elbow tendonitis is what is causing his right arm problems.   

A subsequent VA fee-based examination in September 2008 also included neurological testing.  Neurological testing at that time reflected motor and sensory function within normal limits.  Right upper extremity reflexes reflected bicep and tricep jerk of 2+.  The VA examiner indicated that the Veteran's intervertebral disc syndrome appeared to be in remission and was not noted on exam.  An October 2008 VA treatment record noted sensation was grossly intact in the upper extremities. 

When the March 2007 VA fee-based examination is compared with the July and September 2008 VA fee-based examination reports, the Board notes improvement in the Veteran's neurological findings.  Emphasis is placed on the findings of the 2007 examination revealed sensory and neurological dysfunction.  However, by comparison, the 2008 examination both indicated that the Veteran had an essentially normal neurological and motor examination.  The July 2008 examination even described the Veteran's right arm radiculopathy as being "resolved."  An improvement is clear and obvious.  A review of the evidence of record does not reflect any findings that would warrant a compensable rating for superficial peroneal right arm radiculopathy. 

General Considerations

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 10 to noncompensable for superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 10 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms related to his right elbow tendonitis with degenerative joint disease, degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome and superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine.  He is equally competent to report that such symptoms did not improve during the proposed reduction period because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, the clinical evidence of record indicates that the assignment of the reduced evaluations were proper.  The above referenced examinations from 2008 included range of motion studies, neurological examinations, and motor and sensory testing, which demonstrated improvement.  The findings of those exams outweigh the Veteran's lay observations.  Moreover, as the Veteran's statements are inconsistent with the evidence of record, the Board does not find his assertions as to the severity of his service-connected disabilities to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ( 'In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran.'); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that 'the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance ').  Thus, evidence of symptomatology to warrant the assignment of a 30 percent rating for his right elbow tendonitis with degenerative joint disease, a 30 percent rating for his service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome and a 10 percent rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine have not been established, either through medical or lay evidence, during this time period. 

The Board has considered the Veteran's testimony, through his representative, that the VA examinations used to eventually reduce his disability ratings were essentially not comprehensive.  He additionally appears to argue that treatment records during the pertinent time period were not considered and appropriately weighed.  The Board notes that the July and September 2008 VA examinations used to reduce the Veteran's disability ratings were thorough and adequate, despite the fact that it is not clear whether the examiners reviewed the Veteran's claims file.  Indeed, the presence of the claims file is not necessarily fatal in determining the adequacy of a VA examination.  The probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Moreover, all evidence of record during the reduction period has been equally weighed. 

In summary, the preponderance of the evidence shows that the level of the reduction to 10 percent for right elbow tendonitis with degenerative joint disease, to 20 percent for degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome and to noncompensable for superficial peroneal right arm radiculopathy is warranted, and that restoration of 30 percent ratings for right elbow tendonitis with degenerative joint disease and degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome and to 10 percent for superficial peroneal right arm radiculopathy is not warranted.

ORDER

The reduction in the rating for service-connected right elbow tendonitis with degenerative joint, from 30 to 10 percent, effective July 1, 2009, was proper.

The reduction in the rating for service-connected degenerative joint disease of the cervical spine progressed to include intervertebral disc syndrome, from 30 to 20 percent, effective July 1, 2009, was proper.

The reduction in the rating for service-connected superficial peroneal right arm radiculopathy associated with degenerative joint disease of the cervical spine, from 10 percent to noncompensable (zero percent), effective July 1, 2009, was proper.


REMAND

Increased Ratings for Right Elbow Tendonitis, Degenerative Joint Disease of the Cervical Spine, and Superficial Peroneal Right Arm Radiculopathy-  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In this case, the Veteran was most recently afforded a VA examination in July 2008 for his service-connected right elbow tendonitis and superficial peroneal right arm radiculopathy.  He was last afforded a VA examination in September 2008 for his cervical spine.  He essentially testified at his March 2012 BVA Hearing that his conditions had worsened since he was last examined.  As the Veteran has claimed that his right elbow tendonitis, superficial peroneal right arm radiculopathy and cervical spine have worsened since the last VA examinations, and given the lack of other evidence with which to rate the Veteran for his disabilities, the Board finds that new VA examinations must be afforded.

TDIU-  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for depression (30 percent), degenerative joint disease of the cervical spine (20 percent), degenerative joint disease of the left elbow (10 percent), a scar of the right forehead (10 percent), tinnitus (10 percent), right elbow tendonitis with degenerative joint disease (10 percent), bilateral hearing loss (noncompensable), and superficial peroneal right arm radiculopathy (noncompensable).  Although the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), at the present time, it appears that he did meet these requirements at the time of his claim in June 2008 and before July 1, 2009.  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities (See January 2008 private treatment record), the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Further, the Board observes that the Veteran receives treatment through the Montgomery VA Medical Center (VAMC).  The most recent treatment records contained in the claims file from this facility are dated in April 2012.  The claims file additionally reflects that the Veteran has obtained VA treatment from the Tulsa Outpatient Clinic, however records are only current through April 2009.  While on remand, any outstanding treatment records from such facilities should be obtained.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records from the Tulsa Outpatient Clinic from April 2009, and any outstanding records from the Montgomery VAMC. Any negative search result should be noted in the record. 

2.  Following the development set forth above, the Veteran should undergo a VA orthopedic examination of his cervical spine to determine the current level of severity of his disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the cervical spine disability.  The examiner should also comment as to the presence or absence of ankylosis.
	
The VA examiner should also document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For any neurological impairment found to be associated with the service-connected cervical spine, the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves. 

The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the development set forth above, the Veteran should undergo a VA orthopedic examination of his right elbow tendonitis with degenerative joint disease to determine the current level of severity of his disability.  All indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995) for the elbow disability.  The examiner should also comment as to the presence or absence of ankylosis.

The examiner must be provided with a copy of this remand and the claims file for review in conjunction with the examination.  The examiner must indicate review of the claims file in their examination report.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following the development set forth above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


